                  IN THE UNITED STATES DISTRICT COURT                         FILED
                      FOR THE DISTRICT OF MONTANA                                 MAY 16 2019
                           MISSOULA DIVISION                               c,~rk. u.s   0- .
                                                                             District Of ~ tnct Coun
                                                                                   Missou/~ntana
KA THERINE GUINNANE,                                  CV 19- 85-M- DWM
individually, and as Personal
Representative for the Estate of
EDWIN GUINNANE, and
GUINNANE RANCH, LLC,                                         ORDER

                      Plaintiff,

 vs.

NANCY DOBBINS, as Personal
Representative for the Estate of
ROBERT DOBBINS, EAN
HOLDINGS, LLC, ENTERPRISE
RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
Enterprise Rent-A-Car; and JOHN
DOES 1-5,

                       Defendants.



       Defendants EAN Holdings and Enterprise RAC Company of

Montana/Wyoming, LLC move for the admission of Theodore B . Randles to

practice before this Court in this case with Randall J. Colbert to act as local

counsel. Mr. Randles's application appears to be in order.

       Accordingly, IT IS ORDERED that Defendants' motion to admit Theodore

B. Randles pro hac vice (Doc. 7) is GRANTED on the condition that Mr. Randles

shall do his own work. This means that Mr. Randles must do his own writing; sign
                                           1
his own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-

ECF"). Further information is available on the Court' s website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Randles, within fifteen (15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this Jb_v:ray of May, 2019.




                                          2
